El Juez Asociado Señor "Wole,
emitió la opinión del tribunal.
*15El artículo 159 del Código Civil dispone lo siguiente:
“El marido será el administrador de los bienes de la sociedad conyugal, salvo estipulación en contrario.
“Las compras que con dichos bienes haga la mujer serán váli-das, cuando se refieran a cosas destinadas al uso de la familia, de acuerdo con la posición social de ésta.
“No obstante, los bienes inmuebles de la sociedad conyugal no podrán ser enajenados o gravados, bajo pena de nulidad, sino me-diante el consentimiento expreso de ambos cónyuges.”
De igual modo los artículos 1327 y 1328 del citado código dicen:
“Artículo 1327. — El marido es el administrador de la sociedad de gananciales, salvo lo dispuesto en los artículos 81 y 82 del Capí-tulo VI, Título V, del Libro Primero de este Código.”
“Artículo 1328. — Sin embargo "de las facultades que tiene el ma-rido como administrador, no podrá donar, enajenar y obligar a tí-tulo oneroso, los bienes inmuebles de la sociedad de gananciales, sin el consentimiento expreso de la mujer.
“Toda enajenación o convenio que sobre dichos bienes' haga el marido en contravención a este artículo, y los demás dispuestos en este Código o en fraude de la mujer, será nulo y no perjudicará a ésta ni a sus herederos.”
Por consiguiente, un esposo, no puede enajenar, gravar, vender o hacer transacción alguna con respecto a los bienes inmuebles de la sociedad de gananciales sin el consenti-miento de su esposa.
De la escritura presentada para su inscripción en este caso aparece que Juan Marrero Luna, casado con Ana Ma-ría Rivera vendió en enero 16 de 1920 una finca rústica a Antonio Cardona Morales. Al tiempo de la venta se deja-ron de pagar doscientos cincuenta pesos, haciéndose men-ción de este hecho en la escritura y anotándose en el regis-tro. Como la escritura fué inscrita debe presumirse con-cluyentemente para los fines de este recurso gubernativo que se obtuvo el consentimiento de la esposa.
Luego, en 21 de febrero de 1921 compareció el vendedor Juan Marrero Luna ante un notario y otorgó carta de pago *16por la suma dejada de pagar al tiempo de efectuarse la venta. Al presentársele la escritura el Registrador de Are-cibo se negó a inscribir la carta de pago según consta en la siguiente nota:
“Denegada la cancelación de la mención comprendida en el pre-cedente documento porque no consiente en ella Ana María Rivera, esposa del acreedor Juan Marrero Luna, como prescriben los artícu-los 159 y 1328 del Código Civil Revisado, y lo resuelto por la Honorable Corte Suprema, entre otros, en los casos números 24, tomo 12, página 222, y en el 10, tomo 9, página 187, D.P.R., requisito tanto más indispensable cuanto que se trata de cancelar (que equi-vale a vender) un derecho expresamente mencionado en una ins-cripción y que procede del precio de la venta de una finca, que tiene el carácter de bien ganancial por haber sido adquirido por permuta por otra, que también hubo el acreedor, a título oneroso, estando casado con dicha señora.”
Kstamos enteramente de acuerdo con las decisiones an-teriores de esta corte. Una hipoteca que garantiza con bie-nes inmuebles una obligación personal es un derecho real y tal derecho no puede destruirse o cancelarse por el esposo sin el consentimiento de su esposa. Las partes han conver-tido voluntariamente una obligación personal en un dere-cho real.
Sin embargo, hasta que ocurra tal conversión la mera mención en el registro de la propiedad de un derecho personal no constituye un derecho real. Vega v. Ponce, 34 D.P.R. 9, así como citas de comentaristas, especialmente 2 Morell, 572 y 573.
El derecho de un esposo a administrar los bienes de la sociedad conyugal es la regia, y las excepciones están mencio-nadas en los articulos 159, 1327 y 1328 del Código Civil, supra. Para negarle el derecho de otorgar una carta de pago por el dinero dejado de pagar al tiempo de la venta debe aparecer claramente que se ha constituido un derecho real.

Dede revocarse la nota recurrida y hacerse la inscrip-ción.

*17El Juez Asociado Sr. Hutchison no intervino en la re-solución de este caso.